Exhibit 10.1
 
GLOBAL EQUITY VENTURES, L.L.C.
550 South Federal Highway
Ft. Lauderdale, FL 33301


February 17, 2010


Greg Halpern - CEO
So Act Network, Inc.
10685-B Hazelhurst Drive #6572
Houston, TX 77043
Phone: (210)401-7667 


RE: CONSULTING AGREEMENT WITH GLOBAL EQUITY VENTURES, L.L.C.


Dear Mr. Halpern,


     This letter (the "AGREEMENT") shall confirm the engagement of Global Equity
Ventures, LLC ("GLOBAL") by So Act Network, Inc. [OTCBB: SOAN] (the "COMPANY")
for purposes of providing, on a non-exclusive basis, investor awareness and
business advisory services as set forth below in consideration for the
compensation described hereinafter. The Agreement shall be effective as of the
date set forth above.


     The Company agrees to provide Global such information, historical financial
data, business plans, due diligence documentation, and other information
(collectively the "INFORMATION") in the possession of the Company or its agents
that Global may reasonably request or require to perform the Services (as
hereinafter defined) set forth herein. The Information provided by the Company
to Global shall be true, complete, accurate and current in all respects and
shall not set forth any untrue statements nor omit any fact required or
necessary to make the Information provided not misleading. The Company
acknowledges that Global may rely on the accuracy and completeness of all
Information provided by the Company without independent verification. The
Company authorizes Global to use such Information in connection with its
performance of the Services. Global shall use its commercially reasonable best
efforts to preserve the confidentiality of Information expressly designated as
confidential by the Company.


     Global will use its best efforts to furnish ongoing investor awareness and
business advisory services (the "SERVICES") as the Company may from time to time
reasonably request. The Services may include without limitation the following:
preparation and assistance with investor presentations; the identification and
evaluation of financing transactions; and introductions to investors that Global
believes to be in the best interest of the Company.


     The term of this Agreement shall be 12 months from the effective date of
this Agreement (the "TERM"). In the event that the Company desires to terminate
this Agreement prior to the expiration date, it shall provide Global with at
least thirty (30) days prior written notice of its intention to terminate this
Agreement and this Agreement shall so terminate following the expiration of this
thirty (30) day period (the "Termination Date"), without any further
responsibility for either party; provided, however, that Global shall be
entitled to receive all shares (as set forth below), and un-reimbursed expenses,
if any, outstanding as of the Termination Date.


     In consideration for the services described herein, the Company shall issue
and deliver to Global one million (1,000,000) non-refundable shares of the
Company's common stock (the "SHARES") within one week of the signing of this
agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
So Act Network, Inc.
Consulting Agreement
02/17/10
Page 2 of 5
 
The Company agrees that after six months holding period it shall instruct its
counsel to provide an appropriate Rule 144 opinion letter to its transfer agent
allowing for the removal of such legend.


The Shares shall be assigned to Global Equity Ventures, LLC and forwarded to the
following address:


Global Equity Ventures, LLC
Attention: Jerrold Krystoff, Managing Member
550 South Federal Highway
Ft. Lauderdale, FL 33301
 
     The Company represents and warrants that it has provided Global access to
all Information available publicly and in the Company’s SEC filings concerning
its condition, financial and otherwise, its management, its business, and its
prospects (the "DISCLOSURE DOCUMENTS"). The Company represents that it will
continue to provide Global with any Information or documentation necessary to
verify and update the accuracy of the Information contained in the Disclosure
Documents and will promptly notify Global in writing upon the filing of any
registration statement or other periodic reporting documents filed pursuant to
the rules and regulations of the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended.


     The Company recognizes that Global now renders and may continue to render
financial consulting, management, investment consulting and other services to
other companies that may or may not conduct business and activities similar to
those of the Company. Global shall be free to render such advice and other
services and the Company hereby consents thereto. Global shall not be required
to devote its full time and attention to the performance of its duties under
this Agreement, but shall devote only so much of its time and attention as it
deems reasonable or necessary to fulfill its obligation hereunder.


     During the Term of this Agreement the Company covenants, promises and
agrees that:


          (a)  Company shall immediately notify Global if it is contacted by any
regulatory agency for failing to maintain certain listing requirements or any
other reason.


          (b)  Company shall furnish Global with copies of its annual, quarterly
and proxy filings with the SEC, within thirty (30) days of the Company's filing
thereof.


          (c)  Company shall furnish Global all press releases and any copies of
any communication to the general public and its shareholders.


          (d)  Company shall immediately notify Global if it is the subject of
any investigation or material litigation.
 
 
 

--------------------------------------------------------------------------------

 
 
So Act Network, Inc.
Consulting Agreement
02/17/10
Page 3 of 5
 
          (e)  At least three (3) business days prior to the dissemination
of any public announcement regarding this Agreement, including the fact of its
existence, the Company shall submit to Global, for its review and comment, the
proposed public announcement. Global shall thereafter have three (3) business
days within which to submit its proposed amendments to the public announcement
for inclusion therein. The proposed amendments shall be incorporated in the
final version to be disseminated by the Company, unless, in the reasonable
judgment of counsel to the Company, such amendments should not be incorporated.


     This Agreement shall be governed by, venue held in, and construed under the
laws of the state of the defendant in any action without regard to principals of
conflicts of laws provisions. If a dispute arises out of or relates to this
Agreement, or the breach thereof, and if said dispute cannot be settled through
direct discussion, the parties agree to first endeavor to settle the dispute in
an amicable manner by mediation under the Commercial Mediation Rules of the
American Arbitration Association before resorting to arbitration. Thereafter,
any unresolved controversy or claim arising out of or relating to this Agreement
or a breach thereof shall be settled by arbitration in accordance with the rules
of the American Arbitration Association, and judgment upon the award rendered by
the Arbitrator may be entered in any court having jurisdiction thereof.


         a. Any provisional remedy, which would be available from a court of
law, shall be available to the parties to this Agreement from the Arbitrator
pending arbitration.


         b. The site of the arbitration shall be in the preferred venue of the
defendant in any action.


         c. In the event that a dispute results in arbitration, the parties
agree that the prevailing party shall be entitled to reasonable attorney's fees
to be fixed by the arbitrator.
 
     The Company shall indemnify and hold harmless Global and its directors,
officers, employees, agents, attorneys and assigns from and against any and all
losses, claims, costs, damages or liabilities (including the reasonable fees and
expenses of legal counsel) to which any of them may become subject in connection
with the investigation, defense or settlement of any actions or claims: (i)
caused by the Company's misstatement or alleged misstatement of a material fact
or omission or alleged omission of a material fact required to make any
statement not misleading; (ii) arising in any manner out of or in connection
with the rendering of Services by Global hereunder; or (iii) otherwise in
connection with this Agreement.


     The Company acknowledges that Global has made no guarantees that its
performance hereunder will achieve any particular result with respect to the
Company's business, stock price, trading volume, market capitalization or
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
So Act Network, Inc.
Consulting Agreement
02/17/10
Page 4 of 5




     All notices hereunder shall be in writing and shall be validly given, made
or served if in writing and delivered in person or when received by facsimile
transmission, or five days after being sent first class certified or registered
mail, postage prepaid, or one day after being sent by nationally recognized
overnight carrier to the party for whom intended at the address set forth after
each parties signatures.


     If any clause or provision of this Agreement is illegal, invalid or
unenforceable under applicable present or future Laws effective during the Term,
the remainder of this Agreement shall not be affected. In lieu of each clause or
provision of this Agreement that is illegal, invalid or unenforceable, there
shall be added as a part of this Agreement a clause or provision as nearly
identical as may be possible and as may be legal, valid and enforceable. In the
event any clause or provision of this Agreement is illegal, invalid or
unenforceable as aforesaid and the effect of such illegality, invalidity or
unenforceability is that either party no longer has the substantial benefit of
its bargain under this Agreement and a clause or provision as nearly identical
as may be possible cannot be added, then, in such event, such party may in its
discretion cancel and terminate this entire Agreement provided such party
exercises such right within a reasonable time after such occurrence.


     The parties agree and acknowledge that they have jointly participated in
the negotiation and drafting of this Agreement and that this Agreement has been
fully reviewed and negotiated by the parties and their respective counsel. In
the event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.


     This Agreement may not be modified, amended, supplemented, canceled or
discharged, except by written instrument executed by all parties. No failure to
exercise and no delay in exercising, any right, power or privilege under this
Agreement shall not operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties. To be effective, all waivers must be in writing, signed by
both parties. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.


     This Agreement contains the entire understanding of the parties in respect
of its subject matter and supersedes all prior agreements and understandings
(oral or written) between or among the parties with respect to such subject
matter. The parties agree that prior drafts of this Agreement shall not be
deemed to provide any evidence as to the meaning of any provision hereof or the
intent of the parties with respect thereto. Any amendment or modification to the
Agreement shall be by written instrument only and must be executed by a
representative, with complete authority, from the Company and Global.
 
 
 

--------------------------------------------------------------------------------

 
 
So Act Network, Inc.
Consulting Agreement
02/17/10
Page 5 of 5
 
     This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument. A telecopy signature of any party shall be considered to have the
same binding legal effect as an original signature.


     If the foregoing is in accordance with your understanding, kindly confirm
your acceptance and agreement by signing and returning the enclosed duplicate of
this Agreement that will thereupon constitute an agreement between us.


                                           Yours very truly,


                                           ____________________________
                                           Jerrold Krystoff
                                           Managing Member
                                           Global Equity Ventures, LLC

 
Accepted and approved this 17th day of February, 2010.
 

By: GREG HALPERN Name: MR. GREG HALPERN - CEO Title: PRESIDENT AND CHAIRMAN
Company:  SO ACT NETWORK, INC. Address:  10685-B HAZELHURST DRIVE #6572  
HOUSTON, TX 77043 Phone: (210)401-7667





 